755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID B. BELTON, PLAINTIFF-APPELLANT,v.STATE OF TENNESSEE:  WASHINGTON COUNTY, TENNESSEE:  UNICOICOUNTY, TENNESSEE, DEFENDANTS-APPLLEES.
NO. 84-5307
United States Court of Appeals, Sixth Circuit.
1/21/85

ORDER
Before:  KENNEDY, MARTIN and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff seeks federal habeas relief (under 28 U.S.C. Sec. 2254).  He also claims money damages because of his incarceration.  The District Court dismissed the cause in toto, finding plaintiff's failure to exhaust available state remedies fatal to the entire action.  A timely appeal followed.


3
It is clear that plaintiff has not exhausted state.  remedies. The addition in the claim for relief of a request for money damages does not transform the complaint into an action under 42 U.S.C. Sec. 1983.  Petitioner's only factual allegation is that he was charged with the same or similar offenses in both state and federal courts and that he has pled guilty to the federal charges but is still required to answer to the state charges.


4
The complaint can only be characterized as one for habeas corpus.  Accordingly, the judgment of the District Court is affirmed.